Title: From John Adams to James Madison, 17 June 1817
From: Adams, John
To: Madison, James



Dear Sir
Quincy June 17th 1817

Accept my thanks for your favour of last month. The safe Arrival of your books has quieted my conscience.
There is nothing within the narrow Compass of human knowledge more interesting, than the Subject of your Letter.
If “the Idea of a Government in one Center Seems to be every where exploded” perhaps Something remains undefined, as dangerous, as plausible and pernicious as that Idea. Half a million of People in England, have petitioned Parliament, for annual Parliaments and Universal Suffrage. Another Account Says near a Million of People have petitioned for the Theory of the Constitution, which they contend prescribes annual Parliaments and universal Suffrage.
Parliament is unanimous against them. What is this State of things Short, of a declaration of War between the Government and the People? And is not this the Picture of all Europe? Sovereigns who modestly call themselves legitimate are conspiring in holy and in unhallowed Leagues against the progress of human Knowledge and human Liberty.
War Seems on the point of breaking out between Government and People. Were the latter united the question would be soon decided. But they are every where divided into innumerable Sects. Whereas the former are united and have all the Artillery and Bayonets in their hands. And what is most melancholly of all; an appeal to Arms, almost always results in an exchange of one military Tyrany for another.
The questions concerning Universal Suffrage, and those concerning the necessary limitations of the Power of Suffrage, are among the most difficult. It is hard to Say, that every man has not an equal right. But, admit this equal Right, and equal Power, and an immediate Revolution would ensue.
In all the nations of Europe, the Number of Persons who have not a Penny is double to those who have a Groat. Admit all these to an Equality of Power and you would Soon See, how the groats would be divided. Yet in a few days the Party of the Pennys and the Party of the Groats would be found to exist again, and a new Revolution and a new division must ensue.
If there is any where an exception from this reasoning, it is in America. Nevertheless, there is in these United States a Majority of Persons who have no property, over those who have any.
I know of nothing more desirable in Society than the Abolition of all hereditary distinctions. But is not a distinction among Voters, really as arbitrary and Aristocratical as hereditary distinctions? You well remember, that between 30 and 40 Years ago, the Irish Patriots asked Advice of the Duke of Richmond, Dr Price, Dr Jebb &c. These three great Statesmen Divines and Phylosophers solemnly advised an universal Suffrage. Tracy in his Review of Montesquieu, adopts this Principle in its largest extent. A Party among Mankind countenanced at this day by Such numbers and Such names, is not to be despised neglected, nor easily overborne.
There is nothing more irrational, absurd or ridiculous, in the Sight of Philosophy, than the Idea of hereditary Kings and Nobles: Yet all the Nations of the Earth civilised Savage and brutal have adopted them. Whence this universal and irresitable Propensity.? How Shall it be controuled, restrained corrected, modified or managed?
A Government, a mixed Government may be So organised, I hope, as to preserve the Liberty Equality and Fraternity of the People, without any hereditary ingredient in its composition. Our Nation has attempted it, and if any People can accomplish it, it must be this and may God Almighty prosper and Succeed them.
I have Seen the Efforts of the People in France Holland and England. You have read them in all Europe. We both know the result. What is to come We know not.
My personal Interest in Such disquistions can last but a few Hours. But Still homo Sum and Homo I Shall be
May you live to a greater age than mine, and be able to die with brighter prospects for your Species, than can fall to the lot, of / Your Friend
John Adams